        Case 1:20-cv-10850-NMG Document 14 Filed 06/05/20 Page 1 of 25



                           UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS


 LEGAL SEA FOODS, LLC,

        Plaintiﬀ,

 v.                                                 Civil Action No.: 1:20-CV-10850

 STRATHMORE INSURANCE COMPANY,

        Defendant.

                              FIRST AMENDED COMPLAINT

       Plaintiff Legal Sea Foods, LLC (“Legal Sea Foods”) files this First Amended Complaint

for damages and declaratory judgment against Defendant Strathmore Insurance Company

(“Strathmore”), alleging the following:

                                      INTRODUCTION

       1.     This diversity action for breach of contract, violation of Chapter 93A of the

Massachusetts General Laws, and declaratory judgment arises out of Legal Sea Foods’ claim of

insurance coverage under an “all risks” insurance policy sold by Strathmore to Legal Sea Foods

and Strathmore’s groundless and unlawful denial of the same.

       2.     Critically, the policy was entered into and became effective on March 1, 2020,

months after Strathmore had knowledge that the novel virus, SARS-CoV-2, the causative agent

for COVID-19, could cause direct physical loss of or damage to property and months after

Strathmore had knowledge that businesses in China, Italy, and elsewhere in the world were being

shuttered because of the presence and spread of COVID-19.
         Case 1:20-cv-10850-NMG Document 14 Filed 06/05/20 Page 2 of 25



       3.      Despite its knowledge, Strathmore sold this insurance policy to Legal Sea Foods

without any virus or pandemic exclusion or limitation whatsoever in exchange for a substantial

premium, even though such exclusions are in use throughout the insurance industry.

       4.      Yet, only weeks later, after COVID-19 caused Legal Sea Foods to close its doors

as a consequence of myriad civil authority orders issued because of the physical loss of or damage

to property caused by COVID-19 and the dangerous conditions associated with that damage,

Strathmore turned its back on Legal Sea Foods, refused to honor its contractual promises under

the insurance policy, and denied coverage for Legal Sea Foods’ substantial financial losses.

                                         THE PARTIES

       5.      Legal Sea Foods is a limited liability company organized under the laws of the State

of Delaware, registered to do business in the Commonwealth of Massachusetts, with its principal

place of business at One Seafood Way, Boston, Massachusetts.

       6.      Strathmore is incorporated under the laws of New York with a principal place of

business at 200 Madison Avenue, New York, New York.

       7.      Strathmore is authorized to do business and issue insurance policies in the

Commonwealth of Massachusetts.

                                    JURISDICTION AND VENUE

       8.      This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332, as the

parties are completely diverse in citizenship and the amount in controversy exceeds $75,000,

exclusive of interests and costs.

       9.      Venue is proper in this District under 28 U.S.C. § 1391, because Legal Sea Foods’

principal place of business is in this District and a substantial portion of the events and omissions

giving rise to the claims and losses occurred within the District.



                                                -2-
         Case 1:20-cv-10850-NMG Document 14 Filed 06/05/20 Page 3 of 25



                                   FACTUAL BACKGROUND

       10.     Legal Sea Foods owns and operates 34 restaurants in Massachusetts, the District of

Columbia, New Jersey, Pennsylvania, Rhode Island, and Virginia.

       11.     Legal Sea Foods was born in 1950 when George Berkowitz opened a fish market

in the Inman Square neighborhood of Cambridge, Massachusetts. The Berkowitz family opened

its first restaurant in 1968, right next to the fish market. Despite the low-key trappings, the food

was second to none and word quickly spread.

       12.     This early success led to further expansion, and now, six decades later with

restaurants along the Eastern Seaboard, the family philosophy endures: Legal Sea Foods is a fish

company in the restaurant business.

       13.     The freshness of Legal Sea Foods’ seafood inventory is critical to its business

operations and emblematic of its reputation and brand.

       14.     In addition, its excellent customer service and friendly and welcoming atmosphere

at its physical locations are critical to its business operations, reputation, and brand.

       15.     To protect its family-built and operated business in the event of property loss and

business interruption, Legal Sea Foods purchased a commercial property insurance policy from

Strathmore. See Policy No. 8120T24753, attached as Exhibit A (the “Policy”).

       16.     The Policy insures against all risks of loss of or damage to property and ensuing

business interruption and extra expense, unless specifically excluded or limited in the Policy.

       17.     During the Policy’s term, the novel coronavirus, SARS-CoV-2, commonly referred

to as COVID-19, swept the globe.

       18.     As of this filing, nearly 2 million Americans have suffered from confirmed cases

of COVID-19, countless more have been infected without COVID-19 without confirmation, and



                                                 -3-
            Case 1:20-cv-10850-NMG Document 14 Filed 06/05/20 Page 4 of 25



over 102,000 Americans have died from COVID-19, according to the Center for Systems Science

and Engineering at Johns Hopkins University.1

        19.     According to scientists, COVID-19 has several modes of transmission.

        20.     In a “Situation Report” released by the World Health Organization (“WHO”), it is

reported that the virus can be transmitted through symptomatic transmission, pre-symptomatic

transmission, or asymptomatic transmission.2

        21.     Symptomatic transmission refers to transmission by an individual who is

experiencing symptoms associated with the virus who then transfers COVID-19 to another

individual. Data from published studies provide evidence that COVID-19 is primarily transmitted

from symptomatic people to others who are in close contact through respiratory droplets, by direct

contact with infected persons, or by contact with contaminated objects and surfaces.3

        22.     The incubation period for COVID-19 – the time between exposure to the virus

(becoming infected) and symptom onset – averages 5-6 days; however, it can be up to 14 days.4

        23.     During this period, also known as the “pre-symptomatic” period, some infected

persons can be contagious. In other words, pre-symptomatic transmission can occur before the

infected person shows any symptoms.5


        1
           See https://coronavirus.jhu.edu/us-map (last viewed June 5, 2020). This is a 65% increase in
confirmed deaths from COVID-19 since Legal Sea Foods filed its original Complaint in this matter just one
month ago, on May 4, 2020. See Doc. 1.
         2
           See https://www.who.int/docs/default-source/coronaviruse/situation-reports/20200402-sitrep-
73-covid-19.pdf?sfvrsn=5ae25bc7_2 (last viewed June 5, 2020).
         3
           See id. (“Data from clinical and other studies that have collected repeated biological samples from
confirmed patients provide evidence that shedding of the COVID-19 virus is highest in upper respiratory
tract (nose and throat) early in the course of the disease. That is, within the first 3 days from onset of
symptoms. Preliminary data suggests that people may be more contagious around the time of symptom
onset as compared to later on in the disease.”) (last viewed June 5, 2020).
         4
           See id. (last viewed June 5, 2020).
         5
           See id. (“In a small number of case reports and studies, pre-symptomatic transmission has been
documented through contact tracing efforts and enhanced investigation of clusters of confirmed cases. This
is supported by data suggesting that some people can test positive for COVID-19 from 1-3 days before they


                                                    -4-
         Case 1:20-cv-10850-NMG Document 14 Filed 06/05/20 Page 5 of 25



        24.     Not only is COVID-19 spread by human-to-human transfer, but the WHO has

confirmed that the virus can live on contaminated objects or surfaces.

        25.     According to a study documented in the The New England Journal of Medicine,

COVID-19 was detectable in aerosols for up to three hours, up to four hours on copper, up to 24

hours on cardboard, and up to three days on plastic and stainless steel.6

        26.     The study suggests that individuals could become infected with COVID-19 through

indirect contact with surfaces or objects used by an infected person, whether they were

symptomatic or not.

        27.     All of these aforementioned materials (including stainless steel, plastic, glass and

copper) are used in Legal Sea Foods’ food preparation and service.

        28.     Another scientific study documented in the Journal of Hospital Infection found that

human coronaviruses, such as SARS-CoV and MERS-CoV, can remain infectious on inanimate

surfaces at room temperature for up to nine days.7

        29.     Contamination of frequently touched surfaces is, therefore, a potential source of

viral transmission.8

        30.     Surfaces, once physically affected by COVID-19, are referred to as fomites.9




develop symptoms. Thus, it is possible that people infected with COVID-19 could transmit the virus before
significant symptoms develop.”) (last viewed June 5, 2020).
         6
           See https://www.nih.gov/news-events/news-releases/new-coronavirus-stable-hours-surfaces (last
viewed June 5, 2020); see also https://www.who.int/news-room/commentaries/detail/modes-of-
transmission-of-virus-causing-covid-19-implications-for-ipc-precaution-recommendations (last viewed
June 5, 2020).
         7
           See https://www.journalofhospitalinfection.com/action/showPdf?pii=S0195-
6701%2820%2930046-3 (last viewed June 5, 2020).
         8
           See id. (last viewed June 5, 2020).
         9
           See https://aem.asm.org/content/73/6/1687 (last viewed June 5, 2020).


                                                  -5-
         Case 1:20-cv-10850-NMG Document 14 Filed 06/05/20 Page 6 of 25



        31.     Fomites consist of both porous and nonporous surfaces or objects that can become

contaminated with a virus and serve as vehicles in transmission.10

        32.     During and after illness, viruses are shed in large numbers in body secretions,

including blood, feces, urine, saliva, and nasal fluid.11

        33.     Fomites become contaminated with virus by direct physical contact with body

secretions or fluids, contact with soiled hands, contact with aerosolized virus (large droplet spread)

released while talking, sneezing, coughing, or vomiting, or contact with airborne virus that settles

after disturbance of a contaminated fomite (e.g., shaking a contaminated tablecloth).12

        34.     Once a fomite is contaminated, the transfer of infectious virus may readily occur

between inanimate and animate objects, or vice versa, and between two separate fomites.13

        35.     On March 27, 2020, the Centers for Disease Control and Prevention (“CDC”)

released a report titled “Public Health Responses to COVID-19 Outbreaks on Cruise Ships –

Worldwide, February - March 2020.”14

        36.     The report details COVID-19 outbreaks on three different cruise ships, which

caused more than 800 confirmed cases and 10 deaths.15


        10
            Id.
        11
            Id.
         12
            Id.
         13
            Id.
         14
            See https://www.cdc.gov/mmwr/volumes/69/wr/mm6912e3.htm?s_cid=mm6912e3_w
(last viewed June 5, 2020).
         15
            Id. (“During February 7–23, 2020, the largest cluster of COVID-19 cases outside mainland China
occurred on the Diamond Princess cruise ship, which was quarantined in the port of Yokohama, Japan, on
February 3. On March 6, cases of COVID-19 were identified in persons on the Grand Princess cruise ship
off the coast of California; that ship was subsequently quarantined. By March 17, confirmed cases of
COVID-19 had been associated with at least 25 additional cruise ship voyages. On February 21, CDC
recommended avoiding travel on cruise ships in Southeast Asia; on March 8, this recommendation was
broadened to include deferring all cruise ship travel worldwide for those with underlying health conditions
and for persons aged ≥65 years. On March 13, the Cruise Lines International Association announced a 30-
day voluntary suspension of cruise operations in the United States. CDC issued a level 3 travel warning on
March 17, recommending that all cruise travel be deferred worldwide.”).


                                                   -6-
         Case 1:20-cv-10850-NMG Document 14 Filed 06/05/20 Page 7 of 25



        37.     Of the individuals tested, a high proportion were found to be asymptomatic.16

        38.     Significantly, COVID-19 was identified on a variety of surfaces in cabins of both

symptomatic and asymptomatic infected passengers up to 17 days after cabins were vacated on the

Diamond Princess, but before disinfection procedures.17

        39.     The CDC notes that more studies are required to understand COVID-19

transmission, but the uncertainty has serious implications for food service safety.18

        40.     In an effort to combat the virus and slow the spread of COVID-19, state and local

governments have imposed directives requiring residents to remain in their homes unless

performing “essential” activities, like shopping for food, going to see a doctor, or getting fresh air

(“Stay at Home Orders”).

        41.     The Stay at Home Orders typically require businesses deemed “non-essential” to

be closed and in-person work is not permitted.

        42.     However, even businesses classified as “essential” have been impacted by the

pandemic.

        43.     Stay at Home Orders remain in effect and have caused the suspension of both non-

essential and essential businesses.


        16
            Id.
        17
            See id. (“Cruise ships are often settings for outbreaks of infectious diseases because of their
closed environment, contact between travelers from many countries, and crew transfers between ships. On
the Diamond Princess, transmission largely occurred among passengers before quarantine was
implemented, whereas crew infections peaked after quarantine. On the Grand Princess, crew members were
likely infected on voyage A and then transmitted SARS-CoV-2 to passengers on voyage B. The results of
testing of passengers and crew on board the Diamond Princess demonstrated a high proportion (46.5%) of
asymptomatic infections at the time of testing. Available statistical models of the Diamond Princess
outbreak suggest that 17.9% of infected persons never developed symptoms. A high proportion of
asymptomatic infections could partially explain the high attack rate among cruise ship passengers and
crew...Although these data cannot be used to determine whether transmission occurred from contaminated
surfaces, further study of fomite transmission of SARS-CoV-2 aboard cruise ships is warranted.”).
         18
            See https://www.cdc.gov/coronavirus/2019-ncov/community/organizations/business-
employers/bars-restaurants.html (CDC guidance on restaurant and bar operations, last updated May 27,
2020) (last viewed on June 5, 2020).

                                                   -7-
         Case 1:20-cv-10850-NMG Document 14 Filed 06/05/20 Page 8 of 25



       44.     As a business with operations in each of these locations, Legal Sea Foods is subject

to these various Stay at Home Orders.

       45.     Stay at Home Orders and the transmission of COVID-19 have had a devastating

effect on Legal Sea Foods’ business.

       46.     Legal Sea Foods is no longer permitted to operate its dining rooms and is restricted

to carry out or delivery services.

       47.     Carry out or delivery services are not feasible for Legal Sea Foods given its menu,

brand, and business, all of which were known to Strathmore when it underwrote and agreed to

insure Legal Sea Foods.

       48.     Legal Sea Foods has suffered direct physical loss of or damage to its property

caused by COVID-19.

       49.     Likewise, property within one mile of Legal Sea Foods’ insured locations has

suffered direct physical loss of or damage to property, all caused by COVID-19.

       The Strathmore Policy

       50.     Strathmore issued the Policy number 8120T24753, effective March 1, 2020 to

March 1, 2021, to Legal Sea Foods.

       51.     The Policy provides business income and extra expense insurance coverage for its

designated premises, subject to a blanket limit of $94,852,397. See Exhibit A, Commercial

Property Declarations.

       52.     Specifically, the Policy covers:

               a.        The direct physical loss of or damage to Legal Sea Foods’ property;




                                                  -8-
        Case 1:20-cv-10850-NMG Document 14 Filed 06/05/20 Page 9 of 25



               b.     The actual loss of business income Legal Sea Foods sustains due to the

                      necessary suspension of its operations, where the suspension is caused by

                      direct physical loss of or damage to Legal Sea Foods property;

               c.     Legal Sea Foods’ extra expense to avoid or minimize the suspension of its

                      business;

               d.     The actual loss of business income Legal Sea Foods sustains and necessary

                      extra expense caused by an action of civil authority that prohibits access to

                      Legal Sea Foods’ property; and

               e.     The actual loss of business income Legal Sea Foods sustains due to the

                      suspension of its operations, where the suspension is caused by direct

                      physical loss or damage to property operated by others whom Legal Sea

                      Foods depends upon to (i) deliver materials and services, (ii) accept Legal

                      Sea Foods products and services, (iii) manufacture Legal Sea Foods

                      products for delivery to customers; and (iv) attract customers to Legal Sea

                      Foods’ business.

       53.     The Policy does not contain a virus exclusion, even though Strathmore could have

included such an exclusion in the Policy.

       54.     The Policy does not contain a pandemic exclusion, even though Strathmore could

have included such an exclusion in the Policy.

       55.     In 2006, the Insurance Services Office (“ISO”), an insurance industry organization

that develops standardized insurance policy programs and forms for use by insurers, drafted a form

exclusion for losses “due to disease-causing agents such as viruses and bacteria.”




                                                 -9-
        Case 1:20-cv-10850-NMG Document 14 Filed 06/05/20 Page 10 of 25



       56.     In presenting the exclusion to state insurance regulators around the country, ISO

explained:

               Disease-causing agents may render a product impure (change its
               quality or substance), or enable the spread of disease by their
               presence on interior building surfaces or the surfaces of personal
               property. When disease-causing viral or bacterial contamination
               occurs, potential claims involve the cost of replacement of property
               (for example, the milk), cost of decontamination (for example,
               interior building surfaces), and business interruption (time element)
               losses. Although building and personal property could arguably
               become contaminated (often temporarily) by such viruses and
               bacteria, the nature of the property itself would have a bearing on
               whether there is actual property damage. An allegation of property
               damage may be a point of disagreement in a particular case.

       57.     Even though the Policy contains other ISO forms, Strathmore did not add ISO’s

virus exclusion endorsement.

       58.     In other words, Strathmore had the opportunity to use standard insurance industry

forms or language to specifically exclude virus losses like those resulting from COVID-19 from

coverage, but it chose not to do so.

       59.     Strathmore made this decision despite the existence and globally visible impact of

COVID-19 at the time the Policy became effective.

       The Stay at Home Orders

       60.     In the United States, state and local governments have responded by issuing “social

distancing” and Stay at Home Orders to limit the spread of COVID-19.

       61.     These orders were issued because of, among other things, the spread of COVID-19

and, in particular, the rampant transmission of the virus through human contact with affected

property.

       62.     The orders also were issued because of, among other things, direct physical loss of

or damage to property caused by or resulting from a Cause of Loss covered under the Policy.


                                              - 10 -
         Case 1:20-cv-10850-NMG Document 14 Filed 06/05/20 Page 11 of 25



         63.       The orders have operated to prohibit access to Legal Sea Foods’ insured location,

among other places.

         64.       The prohibition of access is a result of damage to property and the dangerous

physical conditions resulting from that damage.

         65.       For example, on March 13, 2020, the Governor of the Commonwealth of

Massachusetts issued an order prohibiting on-premises consumption of food or drink at

restaurants.19

         66.       As a further example, effective March 16, 2020 at 10:00 p.m., the Mayor of the

District of Columbia ordered the suspension of restaurant table service.20

         67.       Likewise, on the same day, New Jersey and Rhode Island limited restaurant

operations to delivery and take out.21

         68.       Similarly, on March 19, 2020, the Governor of the Commonwealth of Pennsylvania

issued an Order requiring all non-life-sustaining businesses to cease operations and close all

physical locations. Businesses that were permitted to remain open were required to follow “social

distancing practices and other mitigation measures defined by the Centers for Disease Control.”22

         69.       In addition, effective March 24, 2020, the Governor of the Commonwealth of

Virginia ordered the closure of all dining and congregation areas in restaurants.23




         19
            See Mass. Order Prohibiting Gatherings of More than 250 People (Mar. 13, 2020)
         20
            See D.C. Mayor’s Order 2020-048 (Mar. 16, 2020).
         21
            See N.J. Exec. Order 104 (Mar. 16, 2020); R.I. Exec. Order 20-04 (Mar. 16, 2020).
         22
            See Pa. Order Regarding the Closure of All Businesses that are Not Life Sustaining (Mar. 19,
2020).
         23
              See Va. Exec. Order 53 (Mar. 23, 2020).


                                                    - 11 -
        Case 1:20-cv-10850-NMG Document 14 Filed 06/05/20 Page 12 of 25



        70.     Orders from various other civil authorities also have been issued and, since Legal

Sea Foods’ original claim, orders continue to be issued and extended, prohibiting access to Legal

Sea Foods’ insured locations.24

        71.     Even where restaurants are permitted to continue delivery and take-out operations,

the pandemic has had a significant impact on business volume and practices.




        24
           See, e.g.:
         MASSACHUSETTS – MA COVID-19 Order No. 13 (Mar. 23, 2020) (extending limitation on
restaurants offering only delivery and takeout services until April 7, 2020); MA COVID-19 Order No. 21
(Mar. 31, 2020) (extending Order No. 13 until May 4, 2020); MA COVID-19 Order No. 30 (Apr. 28, 2020)
(extending Order No. 13 until May 18, 2020); MA COVID-19 Order No. 32 (temporarily extending Order.
No. 13); MA COVID-19 Order No. 35 (June 1, 2020) (clarifying procedures for opening in advance of
Phase II, which permits restaurants to resume outdoor dining service only in limited capacity and submit to
restrictions starting, but fails to establish date for Phase II to begin).

        NEW JERSEY – N.J. Exec. Order 107 (Mar. 21, 2020 ) (superseding N.J. Exec. Order 104 by
limiting restaurant operations to delivery and takeout until further notice); N.J. Exec. Order 150 (June 3,
2020) (establishing re-opening plan permitting restaurants to allow limited outdoor dining only starting
June 15, 2020).

        DISTRICT OF COLUMBIA – D.C. Mayor’s Order 2020-063 (Apr. 15, 2020) (extending
suspension of restaurant table service through May 15, 2020); D.C. Mayor’s Order 2020-066 (May 13,
2020) (extending suspension of restaurant table service through June 8, 2020).

         PENNSYLVANIA – Pa. Order for Limited Reopening of Businesses, Lifting of Stay-At-Home
Requirements, and Continued Aggressive Mitigation Efforts (May 8, 2020) (extending the prohibition of
all dine-in facilities, including restaurants and bars, and allowing only carry-out, delivery or drive through
services so long as social distancing and other mitigation measures are followed).

        VIRGINIA – VA Exec, Order 61 (May 8, 2020) (extending closure of indoor dining and permitting
delivery, takeout and limited outdoor dining under certain restrictions to begin May 15, 2020); VA Exec.
Order 65 (June 2, 2020) (establishing Phase II re-opening and permitting limited indoor and outdoor dining
to resume with restrictions starting June 5, 2020, except in Northern Virginia).

        RHODE ISLAND – R.I. Exec. Order 20-15 (Mar. 30, 2020) (extending R.I. Exec. Order. 20-04
until April 13, 2020), R.I. Exec. Order 20-23 (Apr. 8, 2020) (extending R.I. Exec. Order 20-04 until May
8, 2020); R.I. Exec. Order 20-32 (May 8, 2020) (continued prohibition of on-premises consumption of food
and drink at restaurant establishments with certain limited, inapplicable exceptions until May 23, 2020);
R.I. Exec. Order 20-40 (May 29, 2020) (establishing Phase II re-opening plan applicable to restaurants
allowing certain limited indoor and outdoor dining on June 1, 2020).


                                                   - 12 -
          Case 1:20-cv-10850-NMG Document 14 Filed 06/05/20 Page 13 of 25



          72.   For example, restaurants have had to increase frequency of cleaning, reduce

operational hours, institute “no contact” food hand-off procedures, provide personal protective

equipment to employees, and prohibit customers from entering their facilities.

          Legal Sea Foods’ Closure and Business Interruption

          73.   COVID-19 and the resulting governmental orders have caused and continue to

cause Legal Sea Foods physical loss of or damage to property and business income losses.

          74.   These losses present an existential threat to a family business decades in the making

and the loss of employment for Legal Sea Foods’ employees, including the 3,100 employees in

Massachusetts, and the fishermen on whom Legal Sea Foods relies for the freshest inventory.

          Legal Sea Foods’ Claim, Strathmore’s “Investigation,” and its Denial

          75.   Faced with a loss that Legal Sea Foods sought to insure in purchasing the insurance

in question, Legal Sea Foods made a claim under the Policy.

          76.   Strathmore received Legal Sea Foods’ claim on March 23, 2020, and assigned

William Walker as the claims examiner.

          77.   Strathmore had an obligation to conduct a prompt and reasonable investigation.

          78.   Strathmore’s claims “investigation” consisted of the single phone call Mr. Walker

made to Richard Heller, Legal Sea Foods’ Senior Vice President and General Counsel.

          79.   The phone call, which was the entirety of Strathmore’s investigation of a claim for

losses at Legal Sea Foods’ 34 locations, lasted for a total of two minutes.

          80.   Strathmore did not request a calculation of Legal Sea Foods’ COVID-19 related

losses.

          81.   Strathmore did not request copies of any of the Stay At Home Orders affecting

Legal Sea Foods’ business or any of its locations.



                                               - 13 -
           Case 1:20-cv-10850-NMG Document 14 Filed 06/05/20 Page 14 of 25



           82.   Strathmore did not visit, or ask to visit, any of the Legal Sea Foods’ locations.

           83.   Strathmore did not investigate any of the property damage that Legal Sea Foods

reported.

           84.   Strathmore did not test any of Legal Sea Foods’ property for the presence of

COVID-19.

           85.   Strathmore did not request that Legal Sea Foods test any of its property for the

presence of COVID-19.

           86.   Strathmore did not provide Legal Sea Foods with any other direction regarding

testing its property for the presence of COVID-19.

           87.   Three days after Legal Sea Foods provided its notice of loss, Strathmore completed

its “investigation” and denied the claim. See Letter from W. Walker to R. Heller (Mar. 26, 2020),

attached as Exhibit B.

           88.   Strathmore’s investigation fell well short of its legal and contractual obligations.

           89.   Strathmore’s letter shows that it did not understand (or tried to ignore) the nature

of Legal Sea Foods’ claim, which Mr. Walker characterized as “business income loss [] caused by

the spoilage/contamination of your food inventory stemming from the COVID-19 pandemic.” Id.

at p. 1.

           90.   Moreover, Strathmore’s haste in denying Legal Sea Foods’ claim is further

evidenced by Mr. Walker’s failure to even fill in portions of its form denial letter at all, including

the following:




Id., at p. 6 (emphasis added).


                                                 - 14 -
         Case 1:20-cv-10850-NMG Document 14 Filed 06/05/20 Page 15 of 25



         91.    Not only was Strathmore’s investigation careless and superficial, its conclusion was

wrong.

         92.    In a letter dated April 13, 2020, Richard Heller, Legal Sea Foods’ Senior Vice

President and General Counsel, outlined his concerns with Strathmore’s coverage investigation

and conclusions. See Letter from R. Heller to W. Walker (Apr. 13, 2020), attached as Exhibit C.

         93.    Mr. Heller asked that Strathmore reopen its file, reconsider coverage, and reply to

his letter by April 24, 2020. See id. at p. 5.

         94.    On April 23, 2020, Strathmore responded to Mr. Heller’s April 13, 2020 letter,

advising that it was standing by its denial. See Letter from W. Walker to R. Heller (Apr. 23, 2020),

attached as Exhibit D.

         95.    This last letter (id.) underscores the shortcomings in its investigation of Legal Sea

Foods’ claim by making no mention whatsoever of any of Legal Sea Foods’ locations outside of

Massachusetts or the facts affecting the suspension of operations at any of those locations.

         96.    In fact, the only civil authority orders even mentioned by Strathmore in the April

23, 2020 letter are select orders issued by the City of Boston and Massachusetts Governor Charlie

Baker.

         97.    However, Strathmore was also notified of substantial business income losses

resulting from the loss of or damage to property at and around Legal Sea Foods’ locations in

Washington, D.C., Virginia, New Jersey, Rhode Island, and Pennsylvania.

         98.    In denying Legal Sea Foods’ claim, Strathmore summarily concluded that Legal

Sea Foods’ losses “do[] not constitute physical loss of or damage to either covered property at the

described premises or damage to any property in the surrounding area which would limit access to

the insured location(s).” Exhibit B at p. 2.



                                                 - 15 -
        Case 1:20-cv-10850-NMG Document 14 Filed 06/05/20 Page 16 of 25



       99.     Yet, by the Policy’s plain terms, Legal Sea Foods’ inability to use its insured

premises to operate its business due to COVID-19 is sufficient to trigger business income and

related coverages.

       100.    Strathmore also improperly relies on certain Policy exclusions that do not apply to

Legal Sea Foods’ claim.

       101.    For example, in its April 23, 2020 letter, Strathmore relies on the “ordinance or

law” exclusion as a justification for its earlier denial. Exhibit D at p. 3.

       102.    Strathmore had not raised this exclusion in its prior denial letter to Legal Sea Foods,

despite its demonstrated knowledge that Legal Sea Foods’ operations were affected by the Stay At

Home Orders. See Exhibit C at p. 1 (“local authorities ordered certain categories of businesses,

including restaurants, to close to the public in order to prevent the speared of a contagious virus

from person to person.”).

       103.    Regardless, assuming Strathmore did not waive the “ordinance or law” exclusion

by failing to raise it initially, the “ordinance or law” exclusion does not apply to Legal Sea Foods’

claim, since it is predicated on the physical loss of or damage to property and resulting civil

authority orders, not an ordinance or law.

       104.    Even if the “ordinance or law” exclusion could apply to Legal Sea Foods’ claim,

which it cannot, the exclusion would be in irreconcilable conflict with the specific grant of Civil

Authority coverage and, thus ambiguous and subject to construction in favor of Legal Sea

Foods. See, e.g., Valley Forge Ins. Co. v. Field, 670 F.3d 93, 97 (1st Cir. 2012) (“The insurer bears

the burden of demonstrating that an exclusion exists that precludes coverage, and any ambiguities

in the exclusion provision are strictly construed against the insurer.”).




                                                 - 16 -
           Case 1:20-cv-10850-NMG Document 14 Filed 06/05/20 Page 17 of 25



           105.   Similarly, Strathmore cites the Policy’s exclusion for “[a]cts or decisions, including

the failure to act or decide, or any person, group, organization or governmental body.” Exhibit B

at p. 2.

           106.   The “acts or decisions” exclusion does not apply to Legal Sea Foods’ claim.

           107.   Moreover, courts have found that this exclusion is ambiguous, and the ambiguity

should be resolved against the insurer. See, e.g., Jussim v. Massachusetts Bay Ins. Co., 33 Mass.

App. Ct. 235, 238-39, 597 N.E.2d 1379, 1382 (1992), aff’d as amended, 415 Mass. 24, 610 N.E.2d

954 (1993) (“The clause…cannot be taken literally. If it were to be so taken, it would exclude

coverage from all acts and decisions of any character of all persons, groups, or entities. Such an

interpretation would leave the insurance policy practically worthless.”).

           108.   In denying Legal Sea Foods’ claim, Strathmore failed to faithfully apply its own

Policy language, failed to conduct a meaningful investigation, and failed to consider the facts

relevant to Legal Sea Foods’ claim against the Policy language.

           109.   Accordingly, on May 5, 2020, Legal Sea Foods’ counsel sent a letter to Strathmore,

responding to Strathmore’s updated coverage position and demanding payment under the Policy.

See Letter from M. Levine to W. Walker (May 5, 2020), attached as Exhibit E.

           110.   As of the date of this filing, Strathmore has refused to acknowledge its duty to

indemnify Legal Sea Foods under the Policy for the losses resulting from COVID-19.

           111.   Upon information and belief, Strathmore has failed to adopt and implement

reasonable investigation standards for COVID-19 claims and, instead, has instituted a practice of

systematically denying its insureds’ COVID-19 claims.

           112.   As a result of Strathmore’s wrongful denial and inadequate investigation, Legal Sea

Foods has suffered and continues to suffer damages.



                                                  - 17 -
        Case 1:20-cv-10850-NMG Document 14 Filed 06/05/20 Page 18 of 25



                           COUNT I: BREACH OF CONTRACT
     (Physical Loss of or Damage, Business Interruption, and Extra Expense Coverage)

       113.    Legal Sea Foods repeats and realleges the allegations in the preceding paragraphs.

       114.    The Policy is a valid and enforceable contract between Legal Sea Foods and

Strathmore.

       115.    In the Policy, Strathmore promised to pay for losses of business income incurred

as a result of causes of loss not excluded.

       116.    Specifically, Strathmore promised to pay for losses of business income and extra

expense sustained as a result of a suspension of business operations.

       117.    COVID-19 has caused and continues to cause direct physical loss of or damage to

Legal Sea Foods’ property and the property of those upon whom Legal Sea Foods relies.

       118.    Because of the direct physical loss of or damage to property, Legal Sea Foods has

experienced a slowdown or cessation of its business (i.e., a “suspension,” as defined by the Policy).

       119.    These suspensions and losses triggered the Policy’s business income and extra

expense coverages.

       120.    Legal Sea Foods has complied with all applicable Policy provisions, including

paying premiums and providing timely notice of its claim.

       121.    Nonetheless, Strathmore unjustifiably refused to pay for these losses and expenses

in breach the Policy.

       122.    Legal Sea Foods has suffered and continues to suffer damages as a result of

Strathmore’s breach of the Policy.

       123.    Legal Sea Foods is entitled to damages as a result of Strathmore’s breach in an

amount to be determined at trial, including pre- and post-judgment interest and any other costs and

relief that this Court deems proper.

                                               - 18 -
          Case 1:20-cv-10850-NMG Document 14 Filed 06/05/20 Page 19 of 25



                             COUNT II: BREACH OF CONTRACT
                                 (Civil Authority Coverage)

          124.   Legal Sea Foods repeats and realleges the allegations in the preceding paragraphs.

          125.   The Policy is a valid and enforceable contract between Legal Sea Foods and

Strathmore.

          126.   In the Policy, Strathmore promised to pay for losses of business income and extra

expense incurred as a result of certain actions taken by civil authorities that prohibit access to Legal

Sea Foods’ premises.

          127.   COVID-19 related direct physical loss of or damage to properties within a one mile

radius of Legal Sea Foods’ property caused civil authorities to prohibit access to Legal Sea Foods’

premises.

          128.   Legal Sea Foods has experienced and continues to experience a loss under the

Policy’s civil authority coverage arising from the direct physical loss of or damage to property

caused by COVID-19 and the resulting state and local orders.

          129.   These actions, losses, and expenses triggered civil authority coverage under the

Policy.

          130.   Legal Sea Foods has complied with all applicable Policy provisions, including

paying premiums and providing timely notice of its claim.

          131.   Nonetheless, Strathmore unjustifiably refused to pay for these losses and expenses

in breach of the Policy.

          132.   Legal Sea Foods has suffered and continues to suffer damages as a result of

Strathmore’s breach of the Policy.




                                                 - 19 -
          Case 1:20-cv-10850-NMG Document 14 Filed 06/05/20 Page 20 of 25



          133.   Legal Sea Foods is entitled to damages as a result of Strathmore’s breach in an

amount to be determined at trial, including pre- and post-judgment interest and any other costs and

relief that this Court deems proper.

                               COUNT III: VIOLATION OF M.G.L. c. 93A

          134.   Legal Sea Foods repeats and realleges the allegations in the preceding paragraphs.

          135.   Massachusetts General Laws c. 93A, § 2 prohibits the use or employment of unfair

or deceptive acts or practices in the conduct of trade or commerce.

          136.   Strathmore is engaged in the business of insurance in the Commonwealth of

Massachusetts.

          137.   Strathmore had a duty to act in good faith when handling Legal Sea Foods’ claim.

          138.   Strathmore had a statutory duty to engage in fair settlement practices under M.G.L.

c. 93A.

          139.   Strathmore’s systematic and summary denial of Legal Sea Foods’ claim violated

its duty of good faith and its statutory duty to engage in fair settlement practices.

          140.   In particular, Strathmore violated its statutory obligations by engaging in, inter alia,

the following acts or practices related to Legal Sea Foods’ claim:

                 a.      Misrepresenting pertinent facts or insurance Policy provisions relating to

                         coverages at issue;

                 b.      Failing to act reasonably upon communications with respect to Legal Sea

                         Foods’ claims;

                 c.      Failing to adopt and implement reasonable standards for the prompt

                         investigation of claims;




                                                    - 20 -
        Case 1:20-cv-10850-NMG Document 14 Filed 06/05/20 Page 21 of 25



                d.      Refusing to pay claims without conducting a reasonable investigation based

                        upon all available information;

                e.      Failing to effectuate prompt, fair and equitable settlements of claims in

                        which liability has become reasonably clear;

                f.      Compelling Legal Sea Foods to institute this litigation to recover amounts

                        due under the Policy; and

                g.      Failing to provide a reasonable explanation of the basis in the insurance

                        Policy in relation to the facts or applicable law for the denial of Legal Sea

                        Foods’ claim.

        141.    Strathmore’s acts and conduct occurred in such a manner as to appear to constitute

its general business practice in the handling of such claims.

        142.    For example, Strathmore used a form letter to deny Legal Sea Foods’ claim and, in

doing so, did not even populate all of the fields in its form denial letter.

        143.    Strathmore’s acts and conduct constitute unfair or deceptive acts and practices in

violation of Massachusetts’s statute.

        144.    As a direct, foreseeable and proximate result of Strathmore’s unfair and deceptive

acts and practices, Legal Sea Foods has sustained actual damages, including but not limited to the

following:

                a.      The amount of its claim, which is continuing;

                b.      Expenses incurred after Strathmore’s breach of the Policy while pursuing

                        the claim, including attorney’s fees; and

                c.      Interest on the aforesaid damages.




                                                 - 21 -
        Case 1:20-cv-10850-NMG Document 14 Filed 06/05/20 Page 22 of 25



        145.   Strathmore’s violations of M.G.L. c. 93A have caused and will continue to cause

harm to Legal Sea Foods, entitling Legal Sea Foods to an award of actual damages, plus attorneys’

fees.

        146.   Strathmore’s violations of M.G.L. c. 93A were knowing and willful, entitling Legal

Sea Foods to an award of multiple damages.

                             COUNT IV: DECLARATORY JUDGMENT

        147.   Legal Sea Foods repeats and realleges the allegations in the preceding paragraphs.

        148.   Legal Sea Foods seeks the Court’s declaration of the parties’ rights and duties under

the Policy pursuant to 28 U.S.C. § 2201.

        149.   A justiciable controversy exists between Legal Sea Foods and Strathmore about

whether the Policy provides coverage for Legal Sea Foods’ claim.

        150.   Accordingly, Legal Sea Foods seeks a declaration from the Court that:

               a.      The Policy covers Legal Sea Foods’ claim; and

               b.      No Policy exclusion applies to bar or limit coverage for Legal Sea Foods’

                       claim.

                                   REQUEST FOR RELIEF

        Legal Sea Foods respectfully requests that the Court enter judgment in its favor and against

Defendant, as follows:

               a.      As to Count I, that Strathmore breached the Policy by failing to pay Legal

                       Sea Foods’ business interruption losses and extra expense claim;

               b.      As to Count II, that Strathmore breached the Policy by failing to pay Legal

                       Sea Foods’ business interruption losses and extra expense claim under the

                       Policy’s civil authority coverage;



                                               - 22 -
Case 1:20-cv-10850-NMG Document 14 Filed 06/05/20 Page 23 of 25



       c.     As to Count III, that Strathmore violated its statutory obligations; and

       d.     As to Count IV, a declaration that (1) the Policy covers Legal Sea Foods’

              claim; and (2) that no exclusion in the Policy applies to bar or limit coverage

              for Legal Sea Foods’ claim.

                         JURY TRIAL DEMANDED

Legal Sea Foods demands trial by jury.



                                         ***




                                      - 23 -
      Case 1:20-cv-10850-NMG Document 14 Filed 06/05/20 Page 24 of 25



Date: June 5, 2020                     Respectfully submitted,

                                       PLAINTIFF LEGAL SEA FOODS, LLC

                                       By and through its attorneys,

                                       /s/ Michael S. Levine
                                       Michael S. Levine (BBO # 633248)
                                         mlevine@hunton.com
                                       HUNTON ANDREWS KURTH LLP
                                       2200 Pennsylvania Ave. NW
                                       Washington, DC 20037
                                       Phone: (202) 955-1857
                                       Fax: (202) 778-2201

                                       Harry L. Manion, III (BBO # 317440)
                                        hmanion@hunton.com
                                       Christopher M. Pardo (BBO # 674674)
                                        cpardo@hunton.com
                                       Anna L. Rothschild (BBO # 703881)
                                        arothschild@hunton.com
                                       HUNTON ANDREWS KURTH LLP
                                       60 State Street, Suite 2400
                                       Boston, MA 02116
                                       Phone: (617) 648-2700
                                       Fax: (617) 433-5022

                                        -and-

                                       Rachel E. Hudgins (pro hac vice pending)
                                        rhudgins@hunton.com
                                       HUNTON ANDREWS KURTH LLP
                                       Bank of America Plaza, Suite 4100
                                       600 Peachtree St. NE
                                       Atlanta, GA 30308
                                       Phone: (404) 888-4000
                                       Fax: (404) 888-4190




                                   - 24 -
       Case 1:20-cv-10850-NMG Document 14 Filed 06/05/20 Page 25 of 25



                               CERTIFICATE OF SERVICE

       I, Michael S. Levine, hereby certify that I served the foregoing on all counsel of record,

through the Court’s CM/ECF e-filing system on June 5, 2020.

                                                      /s/ Michael S. Levine
                                                      Michael S. Levine




                                             - 25 -
